DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 6-14, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bakken ("Fecal bacteriotherapy for recurrent Clostridium difficile infection") in view of Spiers (US 2007/0212674), Kozek et al. (“Antimicrobial Resistance in Escherichia coli Isolates from Swine and Wild Small Mammals in the Proximity of Swine Farms and in Natural Environments in Ontario, Canada”), and Livessey (US 5364756).


Regarding claim 1 Bakken discloses bacteriotherapy bank, comprising (See Bakken Page 287 Col. 2 wherein samples to be used for bacteriotherapy are frozen as stock samples and thus form a bacteriotherapy bank)
a temperature specific storage device; a plurality of microbiota restoration therapy compositions disposed in the temperature specific storage device (See Bakken Page 287 Col. 2 wherein a plurality of stock samples, i.e. microbiota restoration therapy compositions, are frozen and -20 Celsius and thus some form of temperature specific storage device must inherently be used.)


wherein the first microbiota restoration therapy comprises a microbiota profile. (See Bakken Page 287 wherein the microbiota restoration therapy inherently comprises a microbiota profile based upon the microbiota present in the donor.)

Bakken does not specifically disclose indexing compositions, i.e. samples, by a characteristic of the donor. 

Spiers discloses a method of providing therapy compositions from donors to patients wherein a library/bank of donor samples is collected and the samples are indexed, via a computer based system, based upon various donor information including age, sex, medical history, etc. of the donor to allow matching of the donor sample to a prospective patient. (See Spiers Abstract and [0004], [0036-[0047]) Spiers also discloses that said information is stored on a digital storage system of a computer system and thus the characteristics of the donors are stored on a computer readable storage medium (See Spiers [0121]-[0123].)


Furthermore Spiers recognizes the desirability of collecting donor materials from a large number of donors so that a large percentage of the population may be represented by donors (See Spiers [0007]-[0008] and as such it would have been obvious to one of ordinary skill in the art at the time of invention to provided materials from multiple donors in the system of modified Bakken in order to represent a large percentage of the population and thus allow a more useful bank as would be desirable in the system of modified Bakken.
Furthermore regarding providing therapy compositions from multiple donors it is noted that such a modification would have required a mere duplication of process steps and therapy compositions which would have been obvious to one of ordinary skill in the art at the time of invention because mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Mere duplication of parts or process steps has no patentable significance, unless a new and unexpected result is produced, since it involves only routine skill in the art.  

Bakken does not expressly teach to where the sample is homogenized with at least one cryoprotectant.



It would have been obvious to one of ordinary skill in the art at the time of the invention to mix a cryoprotectant with a sample to be frozen as described by in Kozak in the system of Bakken because such cryoprotectants are known to be combined with feces samples and such cryoprotectants allow the storage of frozen samples at appropriate conditions so that they maintain high rate of sample recovery and approximate fresh samples as would be desirable in the system of Bakken.

Modified Bakken do not expressly teach wherein the cryoprotectant includes a glycol.

Livesey et al however, teaches to the usage of a cryprotectants utilized to preserve frozen samples include such as glycol or glycerol. (See Abstract and Col. 9 Lines 5-15)

It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a glycol cryoprotectant as described by Livessey in substitution of or addition to the glycerol used in the system of modified Bakken because such cryoprotectants are known equivalents for cryoprotecting biological materials to be frozen such a modification is merely the selection of functionally equivalent cryoprotectants recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.


	Additionally in regards to limitations directed to how the indexed information is utilized, i.e. useable by a clinician so that they may match one of the plurality of microbiota restoration therapy compositions to a recipient different from the donor based on one or more characteristics of the donors and based on matching microbiota profiles, it is noted that this is an intended use of the claimed device and does not define any structural element which differentiates the claimed invention from the cited prior art as one is fully capable of utilizing the indexed information of the cited prior art for this purpose if they so wished.  See MPEP 2114 and 2115.	

Regarding claim 2 modified Bakken discloses all the claim limitations as set forth above as well as the system wherein the plurality of microbiota restoration therapy compositions are stored in patient deliverable form. (See Bakken Page 287 wherein the therapy compositions are stored in numerous forms including those which are delivered to the patient and thus they are stored in patient deliverable form.)


	Regarding claim 10 modified Bakken discloses all the claim limitations as set forth above as well as the system wherein the storage medium includes a computer-readable storage medium.(See Spiers [0046] and [0120]-[0123] wherein the information is indexed using a computer system and stored digitally for use by the computer, i.e. the storage medium is a computer readable medium.)

Regarding claim 11 modified Bakken discloses all the claim limitations as set forth above as well as the system wherein the temperature specific storage device is configured to store the plurality of microbiota restoration therapy compositions at a temperature of about -20 ° Celsius. (See Bakken Page 287 Col. 2 wherein the device is configured to store samples at -20 degrees Celsius.)

Regarding claims 12 and 18 Bakken discloses a bacteriotherapy bank, comprising (See Bakken Page 287 Col. 2 wherein samples to be used for bacteriotherapy are frozen as stock samples and thus form a bacteriotherapy bank)
a temperature specific storage device; a plurality of microbiota restoration therapy compositions disposed in the temperature specific storage device (See Bakken Page 287 Col. 2 wherein a plurality of stock samples, i.e. microbiota restoration therapy compositions, are frozen and -20 Celsius and thus some form of temperature specific storage device must inherently be used.)

wherein each of the plurality of microbiota restoration therapy compositions are manufactured by: collecting a fresh human fecal sample from a single donor;
adding a diluent saline to the fresh human fecal sample to form a diluted sample;
homogenizing the human fecal sample and the diluent to form a diluted sample;
filtering the diluted sample to form a filtrate comprising a microbiota restoration
therapy composition; (See Bakken Page 287 Co. 2 wherein the therapy compositions are formed by collecting a fresh sample, adding saline diluent, homogenizing the sample, and filtering the sample for form the therapy composition.)
wherein the first microbiota restoration therapy is characterized by a microbiota profile. (See Bakken Page 287 wherein the microbiota restoration therapy is inherently characterized by a microbiota profile based upon the microbiota present in the donor.)


Bakken does not specifically disclose indexing compositions, i.e. samples, by a characteristic of the donor. 



It would have been obvious to one of ordinary skill in the art to store and index donor sample material by information about the donor including age, sex, and medical history using a computer and store said information on a computer readable storage medium, i.e. digital storage, as described by Spiers in the system of modified Bakken because such information is known to be collected along with donor material and such information is recognized as critically important and allows matching of donor material to a recipient as would be desirable in the system of modified Bakken.
Furthermore Spiers recognizes the desirablility of collecting donor materials from a large number of donors so that a large percentage of the population may be represented by donors (See Spiers [0007]-[0008] and as such it would have been obvious to one of ordinary skill in the art at the time of invention to provided materials from multiple donors in the system of modified Bakken in order to represent a large percentage of the population and thus allow a more useful bank as would be desirable in the system of modified Bakken.
Furthermore regarding providing therapy compositions from multiple donors it is noted that such a modification would have required a mere duplication of process steps and therapy compositions which would have been obvious to one of ordinary skill in the art at the time of invention because mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In 


Bakken does not expressly teach to where the sample is homogenized with at least one cryoprotectant.

Kozek, however, teaches to utilizing a cryoprotectant, such as glycerol, to collect and store stool samples and mixing them together in order to allow effective storage of samples so that they maintain appropriate conditions similar to fresh samples. (Kozak - pg. 563, col. 2- 564 Col. 1). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to mix a cryoprotectant with a sample to be frozen as described by in Kozak in the system of Bakken because such cryoprotectants are known to be combined with feces samples and such cryoprotectants allow the storage of frozen samples at appropriate conditions so that they maintain high rate of sample recovery and approximate fresh samples as would be desirable in the system of Bakken.



Modified Bakken do not expressly teach wherein the cryoprotectant includes a glycol.

Livesey et al however, teaches to the usage of a cryprotectants utilized to preserve frozen samples include such as glycol or glycerol. (See Abstract and Col. 9 Lines 5-15)

It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a glycol cryoprotectant as described by Livessey in substitution of or addition to the glycerol used in the system of modified Bakken because such cryoprotectants are known equivalents for cryoprotecting biological materials to be frozen such a modification is merely the selection of functionally equivalent cryoprotectants recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.

Regarding the recitation of a method of making said restoration therapies, the examiner notes that the determination of patentability is determined by the recited structure of the apparatus and not by a method of making said structure.  A claim containing a recitation with respect to the manner in which a claimed apparatus is made does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. In this case the order of performed steps and order of material additions do not differentiate the claimed restoration therapy from those recited by the prior art as the prior art therapies have the same structure as those claimed.


	Additionally in regards to limitations directed to how the indexed information is utilized, i.e. to match one of the plurality of microbiota restoration therapy compositions to a recipient based on one or more characteristics of the donors and based on matching microbiota profiles, it is noted that this is an intended use of the claimed device and does not define any structural element which differentiates the claimed invention from the cited prior art as one is fully capable of utilizing the indexed information of the cited prior art for this purpose if they so wished.  See MPEP 2114 and 2115.	

Regarding claim 13 modified Bakken discloses all the claim limitations as set forth above as well as the system wherein the temperature specific device is configured to store the microbiota restoration therapy compositions at temperature conditions for maintaining viability of a microbiota in the therapy. (See Bakken Page 287 Col. 2 wherein the device is configured to store samples at -20 degrees Celsius which is a temperature condition which maintains the viability of the microbiota therapy.)




Claims 3-5 and 15-17 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bakken ("Fecal bacteriotherapy for recurrent Clostridium difficile infection") in view of Spiers (US 2007/0212674), Kozek et al. (“Antimicrobial Resistance in Escherichia coli Isolates from Swine and Wild Small Mammals in the Proximity of Swine Farms and in Natural Environments in Ontario, Canada”), and Livessey (US 5364756) as applied to claims above, and further in view of Gerding (US 6,635,260).

Regarding claims 3-5 modified Bakken discloses all the claim limitations as set forth above as well as delivering the compositions in various formats including NG tubes, and retention enema but does not specifically disclose the therapy compositions are stored as ingestible capsules and other formats.

Gerding discloses compositions for treating Clostridium difficile diseases by utilizing therapy compositions containing strains of microorganisms and wherein said treatment therapy compositions are stored and/or delivered in numerous formats including ingestible capsules, nasogastric tubes, and vials. (See Gerding Abstract, Col. 7 Line 30- Col. 8 Line 28 wherein thereapy compositions are stored and/or delivered in various forms including NG tubes, ingestible capsules, and vials. 



Regarding claims 15-17 modified Bakken discloses all the claim limitations as set forth above as well as delivering the compositions in various formats including NG tubes, and retention enema but does not specifically disclose the therapy compositions are stored as ingestible capsules and other formats.

Gerding discloses compositions for treating Clostridium difficile diseases by utilizing therapy compositions containing strains of microorganisms and wherein said treatment therapy compositions are stored and/or delivered in numerous formats including ingestible capsules, nasogastric tubes, and vials. (See Gerding Abstract, Col. 7 Line 30- Col. 8 Line 28 wherein thereapy compositions are stored and/or delivered in various forms including NG tubes, ingestible capsules, and vials. 

It would have been obvious to one of ordinary skill in the art at the time of invention to store and/or deliver the therapy compositions of modified Bakken as ingestible capsules, NG tubes, or vials as described by Gerding because the treatment of C. difficile is known to be provided by utilizing therapy compositions stored in such formats and one would have a reasonable expectation of success storing the thereapy compositions comprising microorganism strains of modified Bakken in such formats.



a temperature specific storage device; a plurality of microbiota restoration therapy compositions disposed in the temperature specific storage device (See Bakken Page 287 Col. 2 wherein a plurality of stock samples, i.e. microbiota restoration therapy compositions, are frozen and -20 Celsius and thus some form of temperature specific storage device must inherently be used.)
a plurality of microbiota restoration therapy compositions in a patient deliverable form disposed in the temperature specific storage device, (See Bakken Page 287 wherein the therapy compositions are delivered to the patient and thus are stored in a form which is deliverable to the patient.) 
wherein each of the plurality of microbiota restoration therapy compositions are manufactured by: collecting a fresh human fecal sample from a single donor;
adding a diluent saline to the fresh human fecal sample to form a diluted sample;
homogenizing the human fecal sample and the diluent to form a diluted sample;
filtering the diluted sample to form a filtrate comprising a microbiota restoration
therapy composition; (See Bakken Page 287 Co. 2 wherein the therapy compositions are formed by collecting a fresh sample, adding saline diluent, homogenizing the sample, and filtering the sample for form the therapy composition.)
wherein the first microbiota restoration therapy is characterized by a microbiota profile. (See Bakken Page 287 wherein the microbiota restoration therapy is inherently characterized by a microbiota profile based upon the microbiota present in the donor.)

Bakken does not specifically disclose indexing compositions, i.e. samples, by a characteristic of the donor. 

Spiers discloses a method of providing therapy compositions from donors to patients wherein a library/bank of donor samples is collected and the samples are indexed, via a computer based system, based upon various donor information including age, sex, medical history, etc. of the donor to allow matching of the donor sample to a prospective patient. (See Spiers Abstract and [0004], [0036-[0047]) Spiers also discloses that said information is stored on a digital storage system of a computer system and thus the characteristics of the donors are stored on a computer readable storage medium (See Spiers [0121]-[0123].)

It would have been obvious to one of ordinary skill in the art to store and index donor sample material by information about the donor including age, sex, and medical history using a computer and store said information on a computer readable storage medium, i.e. digital storage, as described by Spiers in the system of modified Bakken because such information is known to be collected along with donor material and such information is recognized as critically important and allows matching of donor material to a recipient as would be desirable in the system of modified Bakken.
Furthermore Spiers recognizes the desirablility of collecting donor materials from a large number of donors so that a large percentage of the population may be represented by donors (See Spiers [0007]-[0008] and as such it would have been obvious to one of ordinary skill in the art at the time of invention to provided materials from multiple donors in the system of modified Bakken in order to represent a large percentage of the population and thus allow a more useful bank as would be desirable in the system of modified Bakken.
Furthermore regarding providing therapy compositions from multiple donors it is noted that such a modification would have required a mere duplication of process steps and therapy compositions which would have been obvious to one of ordinary skill in the art at the time of invention because mere 

Bakken does not expressly teach to where the sample is homogenized with at least one cryoprotectant.

Kozek, however, teaches to utilizing a cryoprotectant, such as glycerol, to collect and store stool samples and mixing them together in order to allow effective storage of samples so that they maintain appropriate conditions similar to fresh samples. (Kozak - pg. 563, col. 2- 564 Col. 1). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to mix a cryoprotectant with a sample to be frozen as described by in Kozak in the system of Bakken because such cryoprotectants are known to be combined with feces samples and such cryoprotectants allow the storage of frozen samples at appropriate conditions so that they maintain high rate of sample recovery and approximate fresh samples as would be desirable in the system of Bakken.

Modified Bakken do not expressly teach wherein the cryoprotectant includes a glycol.

Livesey et al however, teaches to the usage of a cryprotectants utilized to preserve frozen samples include such as glycol or glycerol. (See Abstract and Col. 9 Lines 5-15)




modified Bakken discloses all the claim limitations as set forth above as well as delivering the compositions in various formats including NG tubes, and retention enema but does not specifically disclose the therapy compositions are stored as ingestible capsules and other formats.

Gerding discloses compositions for treating Clostridium difficile diseases by utilizing therapy compositions containing strains of microorganisms and wherein said treatment therapy compositions are stored and/or delivered in numerous formats including ingestible capsules, nasogastric tubes, and vials. (See Gerding Abstract, Col. 7 Line 30- Col. 8 Line 28 wherein thereapy compositions are stored and/or delivered in various forms including NG tubes, ingestible capsules, and vials. 

It would have been obvious to one of ordinary skill in the art at the time of invention to store and/or deliver the therapy compositions of modified Bakken as ingestible capsules, NG tubes, or vials as described by Gerding because the treatment of C. difficile is known to be provided by utilizing therapy compositions stored in such formats and one would have a reasonable expectation of success storing the thereapy compositions comprising microorganism strains of modified Bakken in such formats.


Regarding the recitation of a method of making said restoration therapies, the examiner notes that the determination of patentability is determined by the recited structure of the apparatus and not by a method of making said structure.  A claim containing a recitation with respect to the manner in which a claimed apparatus is made does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. In this case the order of performed steps and order of material additions do not differentiate the claimed restoration therapy from those recited by the cited prior art.
	Additionally in regards to limitations directed to how the indexed information is utilized, i.e. to match one of the plurality of microbiota restoration therapy compositions to a recipient based on one or more characteristics of the donors and based on matching microbiota profiles, it is noted that this is an intended use of the claimed device and does not define any structural element which differentiates the claimed invention from the cited prior art as one is fully capable of utilizing the indexed information of the cited prior art for this purpose if they so wished.  See MPEP 2114 and 2115.	

 

Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive.

Applicant argues that the claims are amended “to recite that the bacteriotherapy bank includes a computer indexing system useable by a clinician that allows the clinician to match the first microbiota restoration therapy composition to a first recipient different from the first donor based on the first characteristic of the first donor and based on matching the microbiota profile to a healthy gut microbiota profile of the first recipient.
Bakken does not appear to teach or suggest these limitations.
Spiers appears to be directed to contingent autologous transplantation (CAT) therapy. In such therapy, cells such as leukocytes may be removed from a donor and stored for later reinfusion of the leukocytes back into the donor. Spiers does appear to disclose that various donor data may be stored. However, the data has nothing to do with matching the donor to a recipient as in the case of CAT therapy, the donor and the recipient are the same person. Furthermore, Spiers is directed at data pertaining to blood characteristics, not a microbiota profile. Thus, Spiers cannot reasonably teach or suggest the claimed processor configured to match a microbiota profile to a healthy gut microbiota profile of a first recipient (different from the first door) as set forth in the claims. For at least these reasons, it would not 

It is noted that the claim amendments are all related to intended uses of the claimed device which do not define any structural elements which differentiate the claimed invention from the cited prior art.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case how the microbiota therapy and computer based indexing system having stored indexing information is intended to be used and matched to a donor is immaterial to the structure of the claimed bacteriotherapy bank because it does not result in any structural difference and one is more than capable of utilizing the bank of the prior art to perform the claimed matching.
Additionally in regards to Spiers being related to CAT therapy it is noted that as described above how the microbiota therapy is matched to a donor, who a donor is, and generally how such a therapy is to be used, are not structural elements which differentiates the claimed invention from the cited prior art and are merely intended uses of the microbiota therapy which is immaterial to the bank’s structure.
In regards to the prior art including Spiers not teaching a microbiota profile it is noted that a microbiota therapy having a microbiota profile is an inherent characteristic of such therapies because each therapy has one or more microbes therein, i.e. a microbiotoa profile, which is based upon a donors microbiome.   Importantly the claims do not describe or require an analysis, determination, or storage of such a microbiota profile but merely require that such a profile exist and that the microbiota therapy is characterized thereby which is inherent and also that that microbiota profile is used to perform matching but this does not result in a structural difference but merely relates to intended uses of the device. 

Conclusion

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JONATHAN M HURST/               Primary Examiner, Art Unit 1799